EXHIBIT KIT digital Inc. Multicast Acquisition Conference Call March 16, 2010 Operator: Good morning and thank you for participating in today’s conference call to discuss KIT digital’s acquisition of Multicast Media Technologies. With us today are Kaleil Isaza Tuzman, Chairman and CEO of KIT digital; Gavin Campion, the company’s President; and Robin Smyth, the company’s CFO. Also joining us today is Lou Schwartz, the CEO of Multicast. Following their remarks, we will open up the call for questions. Before we continue, I would like to take a moment to read the company’s Safe Harbor Statement. During this call, management may make forward-looking statements related to the business of KIT digital Inc., which can be identified by the use of forward-looking terminology such as anticipate, believes, estimates, expects or similar expressions. Such forward-looking statements involve known and unknown risks and uncertainties, including uncertainties relating to product development and commercialization, the ability to obtain or maintain patent and other proprietary intellectual property protection, market acceptance, future capital requirements, regulatory actions or delays, competition in general and other factors that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Certain of these risks and uncertainties are or will be described in greater detail in the company’s public filings with the US Securities and Exchange Commission. KIT digital is not under any obligation to and expressly disclaims any such obligation to update or alter its forward-looking statements, whether as a result of new information, future events or otherwise. I would like to remind everyone this call will be available for replay through April 16th, 2010 starting this afternoon at 1:30 p.m. Eastern Time. A webcast replay is available via the link provided in yesterday’s press release. Now, I would like to turn the call over to the Chairman and CEO of KIT digital Mr. Kaleil Isaza Tuzman. Sir, please proceed. Kaleil Isaza Tuzman: Thank you operator. Good morning everyone, and thank you for joining us today to discuss KIT digital’s acquisition of Atlanta, Georgia based Multicast Media Technologies and our recent agreement to repurchase outstanding in the money warrants. As you saw, yesterday morning we issued a press release announcing the acquisition—something both companies have been looking forward to announcing for quite a bit of time. We’ve been working on this together since the latter half of last year. We believe our combined forces will provide major synergies in terms of business development, platform technology, geographical footprint and overall growth potential. And, we expect Multicast’s financial contribution to be immediately accretive on both a revenue and a cash-flow basis. Multicast has distinguished itself as the North American market leader in live event broadcasting, internet video and targeted multi media communications for large government, non-profit and faith based organizations, as well as major Fortune 500 corporations. In fact, in 2009, more than 2,300 enterprise clients used Multicast hosted solutions to broadcast 50,000 live events, and serve up some 250 million video streams. While we believe KIT digital has achieved a leading market share position for enterprise class IP video management on a global basis—we clearly have a number one position in EMEA (Europe, Middle East and Africa) as well as the Asia Pacific region—the acquisition of Multicast now makes us the clear number one provider in North America as well. Multicast also enhances our capability in serving video to the three screens of the mobile device, browser and IP enabled television set, and this naturally strengthens our dominance in the global arena. 3 We believe our complementary technology platform, combined client experience and strong partnerships will help us continue to execute on our vision of being the premier global provider of IP Video Asset Management software (or “VAMs”) and related services for enterprise clients. Multicast’s approximately 12 million per year in recurring license revenue puts us at over $2 million for our North American business per month and makes the North American business our second largest region globally. It also puts us in the clear number one position related to corporate or enterprise IP video use in North America. We acquired Multicast for a net consideration of approximately $18 million, which is comprised of $4.9 million in cash, 1.3 million shares of KIT digital common stock, plus the assumption of approximately $4.6 million in long-term liabilities—which we plan to pay down immediately. All of this forms the basis for very strong growth—both organic and acquisitive—as we continue to deliver the best IP video experience for enterprise customers around the world. As we’ve said previously, we target a growth profile that involves 60 to 70% of our growth being organic, and 30 to 40% being by complementary accretive acquisition. Concurrent with acquiring Multicast, we have also announced that we have acquired or agreed to acquire nearly four million of our outstanding in-the-money warrants over the course of this first quarter, applying the proceeds from our recent $15 million public equity offering announced last week. We are executing this warrant buy-back for a number of important reasons. It is mathematically accretive; it simplifies our capital structure; and…you’ll see that in the next couple of quarters, it has the potential to eliminate quarterly non-cash derivative charges that distort our actual operating performance. Above all, it follows our policy of providing maximum transparency to investors and analysts who follow our company. Pro forma of the issuance of common shares as well as the cash outlay related to the acquisition of Multicast and the repurchase of outstanding in-the-money warrants, as well as the payment of assumed liabilities of Multicast, we estimate that we will have about 17.7 million as diluted shares outstanding, and approximately $15 million in cash and equivalents on our balance sheet. We note that these are estimates only at this time. There will be some restructuring costs following the acquisition of Multicast. The CEO of Multicast, and now our partner in the business, Lou Schwartz (who you will hear from shortly) has assembled a solid management team that has served clients well and is renowned in the industry. We believe that across business development, product development and current technology service, Multicast employees will flourish within the larger KIT digital family. Now, I would like to turn the call over to my partner and our President Gavin Campion for some additional comments about Multicast and our plans for integration. Gavin? Gavin Campion: Well, thank you Kaleil. As Kaleil expressed, Multicast was a choice acquisition for us in a number of ways, and they bring much to the table. Multicast has been a great innovator. In fact, they were the first online video platform provider with a complete set of functionality needed to transcode, manage, deliver and display content on Apple’s iPhone and iTouch machines. They have high visibility in the industry. In fact, they were recently awarded first place for Streaming Media Magazine’s 2009 Reader’s Choice Award in the Transcoding software as a service category by more than 5,000 voters. Our mid-term plan is to progressively integrate Multicast Media suite, live and content delivery solutions into our VX-one platform, and expect to have Multicast clients operate in a unified platform environment by the third quarter of 2010. 4 This includes integrating Multicast’s successful channel partnerships with leading content delivery infrastructure companies, creative agencies that serves these companies, all of which buttress Multicast’s strong direct sales team. We see Multicast strengthening our operations and offerings in three significant ways. Firstly, the acquisition adds approximately 960 distinct clients, which includes the important, and in fact, growing verticals of not-for-profits and corporate communications. Names you may easily recognize include FedEx, The Knot, In Touch Ministries, Move, World Changers Church International, Delta Airlines, Joyce Meyer Ministries, Cummins, Lakewood Church, Home Box Office, The Christian Science Publishing Society, EWTN Global Catholic Network, AutoTrader.com, and AstraZeneca, and many, many other marquee brands. Of these 960 clients, over half of the customers can be classified as “not-for-profit, government and faith-based”, with the balance represented as “commercial enterprise”. We see an enormous sales potential with the globalization of the not-for-profit vertical. Since most of Multicast clients are in North America, this presents an opportunity to train our global sales force on the offering and serving global markets where we operate, which likely represents the most significant area of revenue upside from the Multicast acquisition. Secondly, is the geographical footprint. Multicast further strengthens KIT digital’s position in the expanding North American market, with two market-leading companies joining forces.
